DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Claims 1,5,18 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Genhua (GB 2479893 A), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: the dielectric layer is doped with n-type material.
Claim 6 is allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Genhua (GB 2479893 A), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 6 including: the source/drain electrodes comprise any one of tantalum nitride (TaN), titanium nitride (TiN), hafnium nitride (HfN), and tungsten nitride (WN).
The prior art of record, Genhua et al teaches a spin field effect transistor using
ferromagnetic material for source drain electrodes that provide first and second
magnetic moments.
Claims 7, 8, 9, & 22 are  allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Genhua (GB 2479893 A) in view of Park (US Pub no. 2019/0081102 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 7 including: forming a dielectric layer doped with an n-type material.	
Claims 11, 13, &15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Genhua (GB 2479893 A), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 11 including: the dielectric layer is doped with an n-type material.
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Genhua (GB 2479893 A), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 14 including: the source/drain electrodes comprise any one of tantalum nitride (TaN), titanium nitride (TiN), hafnium nitride (HfN), and tungsten nitride (WN).
The prior art of record, Genhua et al teaches a spin field effect transistor using
ferromagnetic material for source drain electrodes that provide first and second
magnetic moments.

Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Genhua (GB 2479893 A) in view of Park (US Pub no. 2019/0081102 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 7 including: a dielectric layer doped with an n-type material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813